Matter of Nichels (2021 NY Slip Op 04332)





Matter of Nichels


2021 NY Slip Op 04332


Decided on July 9, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 9, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., LINDLEY, CURRAN, BANNISTER, AND DEJOSEPH, JJ. (Filed June 22, 2021.)


&em;

[*1]MATTER OF TONI A. NICHELS, A DISBARRED ATTORNEY.

MEMORANDUM AND ORDER Order entered striking name from roll of attorneys pursuant to Judiciary Law § 90(4)(b).